Citation Nr: 0635202	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  95-35 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a medial meniscus 
tear of the left knee, currently evaluated as 10 percent 
disabling for instability.

2.  Entitlement to a compensable rating for a postoperative 
wart of the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1974 until 
February 1975.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision by the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).   This case was 
previously before the Board in June 2003 when it was remanded 
for further development.  By rating action in April 2006, the 
RO granted service connection for degenerative changes of the 
left knee and assigned a 10 percent disability rating on the 
basis of limitation of motion.  The veteran was notified of 
the decision and of his appellate rights; however, to date no 
appeal has been entered with respect to this rating.  
Accordingly, the rating for knee disability on the basis of 
limitation of motion is not before the Board at this time and 
will not be addressed.

The issue of entitlement to an annual clothing allowance is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran's left knee disability has been manifested by 
subjective complaints of pain resulting in less than moderate 
impairment.

2.  The veteran's postoperative wart of the left foot does 
not affect the limitation of function of the left foot, and 
the scar does not cover an area of 144 square inches (929 sq. 
cm.) or greater. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a medial 
meniscus tear of the left knee, currently evaluated as 10 
percent disabling for instability, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes (DC) 5257 (2006). 

2.  The criteria for a compensable rating for a postoperative 
wart of the left foot have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
(DC) 7802 (2006), and 7803, 7804, and 7805 (as in effect 
prior to August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

In June 2003, the Board remanded the case for a VA 
examination to determine the severity of the left knee and 
postoperative plantar wart of the left foot disabilities.  In 
November 2005, the veteran was notified that an examination 
would be scheduled.  In December 2005, the examination was 
canceled.  The corresponding clinic document noted the 
following: "VET REFUSED EXAM THIS LOCATION."  Therefore, 
the case will be adjudicated based on the evidence of record.

A.  Left Knee

The veteran contends that he is entitled to an increased 
rating for his left knee.  According to his statements of 
record, he experiences pain.  

The veteran filed his claim for an increased rating in June 
1992.  In May 1992, medical records noted that the veteran's 
legs were warm, swollen, and tender to palpation.  A July 
1992 physical examination noted a "NORMAL" orthopedic exam.  
A March 1993 magnetic resonance imaging (MRI) of the knee was 
"unremarkable."  In October 1993, the veteran sought 
treatment stating that he fell and re-injured his left knee.  
The limitation of motion on abduction was noted as 25 to 40 
degrees without pain.  The veteran was diagnosed with acute 
internal derangement of the left knee and prescribed a brace, 
crutches, and pain medication.  The corresponding MRI noted 
probable tear of the body and posterior horn of the medial 
meniscus.  See Gainesville VAMC Radiographic Report (Oct. 
1993).  X-rays obtained in June 1994 noted a "NORMAL KNEE," 
and the range of motion was 0 to 80 degrees.  December 1994, 
November 1998, and January 1999 clinic records noted that the 
veteran had degenerative joint disease of the left knee.  

Outpatient clinic records and private emergency room medical 
records noted that the veteran was seen numerous times 
complaining of knee pain and requesting pain medication.  In 
July 1998, the veteran was seen at the Gulf Coast Medical 
Center Emergency Room complaining of knee pain.  He was noted 
as having full range of motion of his knee.  He was given a 
prescription of Naproxen.  An August 1998 radiology report 
noted no evidence for acute abnormality.  On September 7, 
1998, the veteran went to the Bay Medical Center Emergency 
Room complaining of knee pain.  The veteran was noted as 
having minimal effusion and no joint line tenderness.  The 
veteran resisted flexion beyond 20 to 30 degrees.  There was 
no gross laxity, but the examiner noted that the knee could 
not be fully tested because of the veteran's resistence to 
examination.  The x-ray was unremarkable.  He was given a 
prescription of Lorcet for pain.  On September 17, 1998, the 
veteran was again seen at the Bay Medical Center Emergency 
Room complaining of knee pain.  The examiner noted a normal 
knee and that the veteran was drug seeking.  The examiner 
refused to prescribe narcotics.  On September 18, 1998, the 
veteran was seen at the Gulf Coast Medical Center Emergency 
Room complaining of knee pain for which he received a 
prescription for Percocet.  See also Emergency Room Reports 
Bay Medical Center (Oct. 9, 1998) (noting that the veteran 
was drug seeking); see also Jacksonville Outpatient Clinic 
Records (Nov. 1993, Jan. 1994).  

An October 1998 private medical record noted that the veteran 
had extension of the left leg without the ability to flex the 
left knee.  The examiner noted that the veteran used a cane 
for walking and would not remove his knee brace for fear of 
falling.  In January 1999, the private examiner submitted a 
statement in which he noted that the veteran suffered from 
chronic obstructive pulmonary disease, left knee injury, 
angina, and psychiatric illness.  He noted that the veteran 
was considered totally and permanently disabled.  Also, in 
January 1999, the veteran was noted as having restricted 
range of motion of the left leg.  However, a March 1999 
radiology report noted a normal left knee.  

In March 1999, the veteran underwent a VA examination.  The 
veteran complained of chronic left knee pain and swelling.  
He stated that he could not walk more than several blocks 
without having to put on his knee brace and also stated he 
had difficulty with stairs, steps, and squatting.  The 
examiner noted that the veteran came into the room using two 
crutches and a knee immobilizer but that the veteran was able 
to walk without the crutches.  The veteran had a stiff-legged 
limp with and without the knee immobilizer.  The examiner 
noted that examination of the knee was difficult because the 
veteran resisted movement due to complaints of pain.  The 
range of motion was 0 to 50 degrees.  The veteran 
demonstrated marked guarding.  No swelling was noted but he 
had marked tenderness to palpation of the lateral 
patellofemoral joint region.  There was no joint line 
tenderness.  The examiner was unable to demonstrate any 
instability or atrophy.  

The examiner reviewed the claim's file and stated that his 
impression was chronic knee pain.  The examiner noted that he 
did not find any evidence of muscle or nerve involvement.  
See also Neurology Report White-Wilson Medical Center, P.A. 
(Apr. 1999) (noting no neurological impairment of the left 
knee or leg).  He added that there was no way through which 
one could separate or differentiate the veteran's complaints 
resulting from knee problems in service versus the re-injury 
in October 1993.  The examiner noted that these were 
"inextricably intertwined."  An MRI was obtained.  The 
report noted an area of linear signal intensity within the 
posterior horn of the medial meniscus which was noted as 
compatible with degenerative change, but there were no 
definite meniscal tears.  

Under DC 5257, a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  38 C.F.R. § 4.71a, DC 5257.  A 20 percent 
rating contemplates a moderate degree of impairment, and a 
maximum 30 percent rating is warranted for a severe degree of 
impairment to the knee.  Id.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Taking into account all relevant evidence, the Board finds 
that the veteran's service-connected left knee condition does 
not warrant a disability evaluation in excess of the 
currently assigned 10 percent rating for instability.

Although the veteran has been treated with a knee brace and 
crutches, there is no medical evidence of record noting 
subluxation or lateral instability, especially to a moderate 
degree.  In fact, at the last examination of record, the 
examiner was unable to demonstrate any instability 
whatsoever.  Based on the above medical evidence, a higher 
rating under DC 5257 is not warranted.

The Board considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as well as the veteran's reports of knee symptoms.  
However, there is no evidence warranting a higher rating in 
this case.  The veteran is not deemed competent to speak to 
issues requiring specialized medical training and knowledge.  
Therefore, the Board concludes that the totality of the 
evidence is against the claim for a higher rating under the 
applicable schedular criteria.

B.  Postoperative Wart of the Left Foot 

The Board first notes that the veteran filed his claim in 
June 1992.  The criteria for evaluating skin disorders were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49,590-
99 (July 31, 2002).  Where a law or regulation changes after 
a claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current legal criteria.  See, e.g., VAOPGCPREC 
7-2003.  Prior to August 30, 2002, the schedular criteria 
provided compensable ratings for a scar that was poorly 
nourished with repeated ulceration or when tender or painful 
on objective demonstration.  DC's 7803, 7804.  The veteran's 
postoperative plantar wart was originally evaluated under DC 
7805 which provides that other scars are to be rated on 
limitation of function of the affected part (effective prior 
to August 30, 2002 and thereafter).  Effective August 30, 
2002, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion that cover 
an area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 
7802.  When the criteria 


provide for a compensable evaluation and the criteria for the 
compensable evaluation are not satisfied, the condition will 
be rated as noncompensable. 38 C.F.R. § 4.31.  

In the March 1999 VA examination, the examiner noted that the 
veteran had a palliative reduction of a plantar lesion, and 
according to the veteran's history, he had not had any 
further problems.  The examiner examined the veteran's left 
foot and did not see any evidence of a plantar wart.  There 
was a very small, circular scar over the plantar aspect of 
the mid-foot region which was completely non-tender to 
palpation.  The examiner noted that this condition had 
"totally resolved" was "totally asymptomatic," and the 
examination was unremarkable.  

Therefore, the Board concludes that the veteran's 
postoperative plantar wart of the left foot is not manifested 
by symptomatology that approximates, or more nearly 
approximates the criteria for a compensable evaluation.  
Accordingly, the preponderance of the evidence is against the 
claim, and the claim must be denied.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in their possession that 
pertains to the claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Oct. 2002, Dec. 2002, Oct. 2004).  

Notice should be provided to the veteran before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed.  However, 
the Board finds that any defect with respect to the notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice based on 
the timing of the notice.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. Sept. 22, 2006).

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Such notice was provided in June 
2006.  Therefore, the Board finds no lapse in compliance with 
Dingess. 

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  The veteran was scheduled for a VA 
examination but failed to report for the examination.  
Additionally, he did not provide good cause for his failure 
to appear.  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

Entitlement to an increased rating for a medial meniscus tear 
of the left knee, currently evaluated as 10 percent disabling 
on the basis of instability is denied.

Entitlement to a compensable rating for a postoperative wart 
of the left foot is denied.


REMAND

In an October 1998 statement, the veteran requested 
reconsideration of the September 1998 denial of entitlement 
to an annual clothing allowance.  In the June 2003 Board 
Remand, the Board construed the October 1998 statement as a 
notice of disagreement (NOD) with the September 1998 
decision, 38 C.F.R. § 20.302, and ordered the RO to issue a 
statement of the case (SOC).  There is no record that an SOC 
was issued to the veteran concerning this issue.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of an SOC.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:


		The RO should issue a statement of the 
case regarding the September 1998 denial 
of an annual clothing allowance.  The 
veteran should be advised of the need to 
timely file a substantive appeal if he 
wishes appellate review.


Thereafter, the case should be returned to the Board for 
further appellate consideration only if a timely substantive 
appeal is filed. The veteran does not need to take any action 
until otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


